Title: From Thomas Jefferson to American Philosophical Society, 21 January 1806
From: Jefferson, Thomas
To: American Philosophical Society


                        
                            
                                Gent.
                            
                            
                                21 January 1806
                            
                        
                        I have to acknolege the reciept of your favor of the 1st. inst. informg me that the A.P.S. had again
                            elected me President of the Society for the ensuing year. for this mark of their continued favor I pray you to present
                            them a renewal of my thanks and my profound respect. I have still to lament that my distance & other occupations 
                            leave me nothing but expressions of useless regrets that I have it not in my power to render them the services I would
                            wish. Accept for yourselves assurances of my esteem & high considn.
                    